DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1,3-18 and 21-23 of U.S. Application 16/817,623 filed on January 03,2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 17, and 18 have been entered.
Claims 2, 19, and 20 are cancelled.
Claims 21-23 added. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 01/03/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1,3-18 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a Hall effect sensor device comprising a sensor structure, wherein the sensor structure comprises: wherein each of the plurality of second isolating regions comprises an electrically insulating material; and a plurality of terminal regions arranged within the Hall plate region, each neighboring pair of terminal regions electrically isolated from each other by one of the plurality of second isolating regions, wherein the plurality of terminal regions adjoiningly alternate with the plurality of second isolating regions in combination with the other limitations of the claims.

Claims 3, 4-16 and 21-23 are also allowed as they depend on allowed claim 1.

Regarding claim 17, the prior art of record taken alone or in combination fail to teach or suggest a method of forming a Hall effect sensor device, wherein the method comprises: forming a plurality of second isolating regions within the Hall plate region, wherein each of the plurality of second isolating regions comprises an electrically insulating material; and 4forming a plurality of terminal regions within the Hall plate region, each neighboring pair of terminal regions electrically isolated from each other by one of the plurality of second isolating regions, wherein the plurality of terminal regions adjoininglv alternate with the plurality of second isolating regions in combination with the other limitations of the claims.

Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest a plurality of second isolating regions arranged within the Hall plate region, wherein each of the plurality of second isolating regions comprises an electrically insulating material; and a plurality of terminal regions arranged within the Hall plate region, each neighboring pair of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868